DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on12/23/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
Claim Objections
Claim 23 is objected to because of the following informalities: line 4 reads as “region includes tantalum:” but should be “region includes tantalum;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 23-27, 36-38 and 41-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PGPub. 2015/0171316 in view of Beach et al. US PGPub. 2014/0070341.  	Regarding claim 23, Park teaches a magnetoresistive stack (100, fig. 1-2) [0026] comprising:  	an electrically conductive material (electrode 104, fig. 2) [0026];  	a seed region (106, fig. 1; NiCr [0028]) [0026] disposed above the electrically conductive material (104);  	a fixed magnetic region (124, fig. 1) [0031] disposed above the seed region (124, fig. 1) [0031], wherein the fixed magnetic region (124) includes a synthetic antiferromagnetic structure (SAF, fig. 1) [0031] comprising:  	a first ferromagnetic region (108, fig. 1) [0029] disposed above the seed region (106);  	a coupling layer (110, fig. 1) [0030] disposed on and in contact with the first ferromagnetic region (108); and 	a second ferromagnetic region (112, fig. 1) [0031] disposed on and in contact with the coupling layer (110);  	a dielectric layer (116, fig. 1) [0033] disposed above the second ferromagnetic region (112); and  	a free magnetic region (118, fig. 1) [0034] disposed above the dielectric layer (116) (Park et al., fig. 1). 	But Park fails to teach wherein the seed region (106) includes tantalum. 	However, Beach teaches a magnetoresistive stack (fig. 5) comprising a seed layer (21, fig. 5) [0035] including tantalum (seed stack of TaN, Mg, NiCr) [0042] (Beach et al., fig. 5, [0042]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the NiCr seed layer of Park with the TaN/Mg/NiCr seed layer of Beach because such seed layer stacks are well-known in the art and such process/material is art recognized suitability for the intended purpose of enhancing the texture and PMA character in the overlying layers (Beach et al., [0012]) (see MPEP 2144.07) 	Regarding claim 24, Park in view of Beach teaches the magnetoresistive stack of claim 23, wherein the fixed magnetic region (124) is disposed on and in contact with the seed region (106) (Park et al., fig. 1). 	Regarding claim 25, Park in view of Beach teaches the magnetoresistive stack of claim 23, wherein the seed region (21, seed stack of TaN, Mg, NiCr) [0042] further comprises iron, cobalt, palladium, platinum, nickel (NiCr, [0042]), ruthenium, tungsten, molybdenum, an alloy including: iron and boron, an alloy including: cobalt, iron, and boron, or a combination thereof (Beach et al., fig. 5, [0042]). 	Regarding claim 26, Park in view of Beach teaches the magnetoresistive stack of claim 23, wherein the seed region (21) has a thickness greater than or equal to approximately 30 Å (20+7+50Å = 77Å is the thickness of the seed layer TaN/Mg/NiCr) [0051] (Beach et al., fig. 5, [0051]). 	Regarding claim 27, Park in view of Beach teaches the magnetoresistive stack of claim 23, wherein the dielectric layer (116) is a first dielectric layer (116), and the magnetoresistive stack (100) further comprises a second dielectric layer (120, fig. 1) [0036] above and in contact with the free magnetic region (118) (Park et al., fig. 1, [0036]). 	Regarding claim 36, Park teaches a magnetoresistive stack (100, fig. 1-2) [0026] comprising:  	an electrically conductive material (electrode 104, fig. 2) [0026];  	a seed region (106, fig. 1; NiCr [0028]) [0026] disposed above the electrically conductive material (104);  	a fixed magnetic region (124, fig. 1) [0031] disposed above the seed region (124, fig. 1) [0031], wherein the fixed magnetic region (124) includes a synthetic antiferromagnetic structure (SAF, fig. 1) [0031] comprising:  	a first ferromagnetic region (108, fig. 1) [0029] disposed above the seed region (106);  	a coupling layer (110, fig. 1) [0030] disposed on and in contact with the first ferromagnetic region (108); and 	a second ferromagnetic region (112, fig. 1) [0031] disposed on and in contact with the coupling layer (110);  	a dielectric layer (116, fig. 1) [0033] disposed above the second ferromagnetic region (112); and  	a free magnetic region (118, fig. 1) [0034] disposed above the dielectric layer (116) (Park et al., fig. 1). 	But Park fails to teach wherein the seed region (106) comprises tantalum and one or more of: nickel, chromium, ruthenium, iron, cobalt, palladium, platinum, tungsten, and molybdenum. 	However, Beach teaches a magnetoresistive stack (fig. 5) comprising a seed layer (21, fig. 5) [0035] including tantalum (seed stack of TaN, Mg, NiCr) [0042] and one or more of: nickel, chromium (seed stack of TaN, Mg, NiCr) [0042], ruthenium, iron, cobalt, palladium, platinum, tungsten, and molybdenum (Beach et al., fig. 5, [0042]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the NiCr seed layer of Park with the TaN/Mg/NiCr seed layer of Beach because such seed layer stacks are well-known in the art and such process/material is art recognized suitability for the intended purpose of enhancing the texture and PMA character in the overlying layers (Beach et al., [0012]) (see MPEP 2144.07) 	Regarding claim 37, Park in view of Beach teaches the magnetoresistive stack of claim 36, wherein the fixed magnetic region (124) is disposed on and in contact with the seed region (106) (Park et al., fig. 1). 	Regarding claim 38, Park in view of Beach teaches the magnetoresistive stack of claim 36, wherein the dielectric layer (116) is a first dielectric layer (116), and the magnetoresistive stack (100) further comprises a second dielectric layer (120, fig. 1) [0036] above the free magnetic region (118) (Park et al., fig. 1, [0036]). 	Regarding claim 41, Park in view of Beach teaches the magnetoresistive stack of claim 36, wherein the electrically conductive material (104) is a first electrically conductive material (104), and the magnetoresistive stack (100) further comprises a second electrically conductive material (122, fig. 1) [0027] above the free magnetic region (118), wherein the second electrically conductive material (122) comprises tantalum [0027] (Park et al., fig. 1, [0027]). 	Regarding claim 42, Park in view of Beach teaches the magnetoresistive stack of claim 36, wherein the seed region (21) has a thickness greater than or equal to approximately 30 Å (20+7+50Å = 77Å is the thickness of the seed layer TaN/Mg/NiCr) [0051] (Beach et al., fig. 5, [0051]). 	 	Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PGPub. 2015/0171316 in view of Gottwald et al. US PGPub. 2015/0311427. 	Regarding claim 32, Park teaches a magnetoresistive stack (100, fig. 1-2) [0026] comprising:  	an electrically conductive material (electrode 104, fig. 2) [0026];  	a seed region (106, fig. 1; NiCr [0028]) [0026] disposed above the electrically conductive material (104); 	a fixed magnetic region (124, fig. 1) [0031] disposed above the seed region (124, fig. 1) [0031], wherein the fixed magnetic region (124) includes a synthetic antiferromagnetic structure (SAF, fig. 1) [0031] comprising:  	a first ferromagnetic region (108, fig. 1) [0029] disposed above the seed region (106);  	a coupling layer (110, fig. 1) [0030] disposed on and in contact with the first ferromagnetic region (108); and 	a second ferromagnetic region (112, fig. 1) [0031] disposed on and in contact with the coupling layer (110);  	a dielectric layer (116, fig. 1) [0033] disposed above the second ferromagnetic region (112); and  	a free magnetic region (118, fig. 1) [0034] disposed above the dielectric layer (116) (Park et al., fig. 1). 	But Park fails to teach wherein the seed region (106) comprises nickel, chromium, and ruthenium. 	However, Gottwald teaches a magnetoresistive stack (300, fig. 3) [0030] wherein the seed region (304, fig. 3) [0031] comprises nickel, chromium, and ruthenium (multilayer including NiCr, Hf, Ru, Pt alloy, [0033]) (Gottwald et al., fig.3) [0033]. 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the NiCr seed of Park with the multilayer including NiCr, Hf, Ru, Pt alloy seed layer of Gottwald because such seed layer is very well-known in the art and such substitution is art recognized equivalence for the same purpose  to obtain predictable results such as high texture, small lattice mismatch and high crystallinity (Gottwald et al, [0033]) (see MPEP 2144.06). 	Regarding claim 33, Park in view of Gottwald teaches the magnetoresistive stack of claim 32, wherein the seed region (304) has a thickness greater than or equal to approximately 30 Å (10-20nm, [0031]) (Gottwald et al., [0031]) 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the thickness of the seed layer such that it is  in the range as claimed in order to optimize the thickness and texture of the seed because a seed layer that is too thin has poor texture and too thick has a very rough texture (Gottwald et al., [0035]). 	Regarding claim 34, Park in view of Gottwald teaches the magnetoresistive stack of claim 32, wherein the fixed magnetic region (124) is disposed on and in contact with the seed region (106) (Park et al., fig. 1). 	                               Allowable Subject Matter
Claims 28, 35 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a magnetoresistive stack further comprising “a third magnetic region above the second dielectric layer, wherein the third magnetic region comprises iron and cobalt” in combination with the rest of the limitations of claims 23 and 27; 	a magnetoresistive wherein “the dielectric layer is a first dielectric layer, and the magnetoresistive stack further comprises: a second dielectric layer above the free magnetic region; and a third magnetic region above the second dielectric layer, wherein the third magnetic region comprises iron and cobalt” as recited in claim 35 and in combination with the rest of the limitations of claim 32; 	a magnetoresistive stack further comprising “a third magnetic region above the free magnetic region, wherein the third magnetic region comprises iron and cobalt” as recited in claim 39 in combination with the limitations of claim 36; and  	a magnetoresistive stack further comprising “a spacer region above the free magnetic region, wherein the spacer region comprises ruthenium” as recited in claim 40 in combination with the limitations of claim 36. 	Claims 29-31 are also objected as allowable for further limiting and depending upon objected claim 27.
	

                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892